PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/398,824
Filing Date: 5 Jan 2017
Appellant(s): McCann et al.



__________________
     James A. Cooke, III, Reg. No. 69, 338
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 7, 2020 (hereinafter “Brief”).
(1) Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated 07/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTIONS.”
	The following grounds of rejection are applicable to the appeal claims.
	Claims 1-3 and 5-21 are rejected under 35 U.S.C. § 101 as being directed toward the judicial exception regarding an abstract idea without significantly more.
	Claims 1-5, 5-7, 13-19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over HARIRAMANI et al. (US 20130024371 A1) in view of Clark et al. (US 20160253663 A1), and further in view of Chen et al. (US 20170302669 A1), Symonds et al. (US 2004/0079799 A1), and Beelen et al. (US 20160267476 A1).
	Claims 8-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HARIRAMANI et al. (US 20130024371 A1) in view of Clark et al. (US 20160253663 A1), and further in view of Chen et al. (US 20170302669 A1), Symonds et al. (US 2004/0079799 A1), Beelen et al. (US 20160267476 A1), and DAVIS (US 2016/0342989).

	WITHDRAWN REJECTIONS
	The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	Claims 14-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the appellant regards as the invention. Claim 21 was not included in the statement of rejection, however, was rejected in the body of the rejection.

	(2) Response to Argument
	112(b) Rejection
	Initially, the examiner would like to point out that the Appellant elects not to appeal the rejections on claims 2 and 11 under 35 USC 112(b) due to lack of antecedent basis. As such, the rejections on claims 2 and 11 remain.
	 
	101 rejection on claims 1-3 and 5-21
	(a)	The Appellant contends that the Office fails to establish that Appellant’s independent claims recite a patent ineligible abstract idea under the 2019 Guidance (see page 39 of the Brief).
	The examiner respectfully disagrees. The Office had a full analysis regarding the 101 rejection based on the 2019 Revised Patent Subject Matter Eligibility Guidance.  The claims recite processing a transaction. Specifically, the claims recite “receive…data, the data being associated with a transaction, and the data comprising a value of a parameter that characterizes the transaction and first cryptographic data 


	(b)	The Appellant also contends that the Office fails to establish that Appellant’s independent claims are “directed to” a patent-ineligible abstract idea under the 2019 Guidance (see page 43 of the Brief).
	The examiner respectfully disagrees. This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a storage unit, a communications module, a processor, a terminal device, a payment instrument, a blockchain leger, and an apparatus, merely use a computer as a tool to perform an abstract idea. Specifically, a storage unit, a communications module, a processor, a terminal device, a payment instrument, a blockchain leger, and an apparatus perform the steps or functions of receiving data, validating the terminal device, identifying a payment instrument, determining the availability of the payment instrument, transmitting a message, and executing the transaction. The use of a 
	The Appellant asserts that independent claims 1, 14, and 29 integrate any allegedly recited abstract idea into a practical application since “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” (see page 46 of the Brief). The examiner respectfully disagrees. On the specification, the claimed apparatus are described as one or more computing devices and computer implemented 
The Appellant further asserts that embodiments “provide the confirmation of the availability of the particular data type for use in completing the initiated data exchange in real time, contemporaneously with the initiation of the data exchange, and without delays associated with background processes that complete the initiated data exchange,” hence improvement on specific technology (see page 47 of the Brief). First, providing the confirmation of the availability of the particular data type for use in completing the initiated data exchange in real time, contemporaneously with the initiation of the data exchange, and without delays associated with background processes that complete the initiated data exchange, is in itself abstract idea. "No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm." See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018). “A claim for a new abstract idea is still an abstract idea.” See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Second, the Appellant does not provide explanation as to how the independent claim(s) lead to providing the confirmation of the availability of the particular data type for use in completing the initiated data exchange in real time, contemporaneously with the initiation of the data exchange, and without delays associated with background processes that complete the initiated data exchange. Finally, as the recited judicial exceptions do not improve the recited system and its components, apparatus and its 

	(c)	The Appellant further contends that the Appellant’s independent claims amount to “significantly more” than any allegedly abstract idea (see page 49 of the Brief).
	The examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a storage unit, a communications module, a processor, a terminal device, a payment instrument, a blockchain leger, and an apparatus to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing a transaction. As discussed above, taking the claim elements separately, the storage unit, the communications module, the processor, the terminal device, the payment instrument, the blockchain leger, and the apparatus perform the steps or functions of receiving data, validating the terminal device, identifying a payment instrument, determining the availability of the payment instrument, transmitting a message, and executing the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing a transaction. Therefore, the use of these additional elements does nothing more than 

	(d)	The Appellant asserts that the Appellant’s dependent claims recite patent-eligible subject matter (see page 51 of the Brief).
	The examiner respectfully disagrees. Dependent claims 2-3, 5-13, 15-18, and 20-21 further describe the abstract idea of processing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 
	The Appellant further asserts that dependent claims 11 and 21 recites additional elements that, when considered as a who, are not one of the “commercial or legal interactions,” “methods of organizing human activity,” “mental processes,” or other patent-ineligible abstract ideas enumerated in the 2019 Guidance (see pages 52-53 of the Brief). The examiner respectfully disagrees. 
Regarding claim 11, the Appellant appears to suggest that the highlighted expressions or parts on page 52 of the Brief, “additional ledger data,” “generate an updated version of the block-chain ledger that includes the additional ledger data,” “updated version of the block-chain ledger from the computing system,” “[received] data,” and “settle the transaction,” are additional elements. The examiner would like to point out that some of the highlighted phrases, such as “additional ledger data,” 
Regarding claim 21, the Appellant appears to suggest that the highlighted expressions or parts on page 53 of the Brief, “transmit transaction data to one or more computing systems,” “one or more computing systems to record the transaction data within an additional ledger block of the block-chain ledger,” are additional elements. The examiner would like to point out that some of the highlighted phrases or parts, such as “transmit transaction data,” are not additional elements because they are part of an abstract idea. The recited one or more computing systems are out of the scope of the claimed apparatus and do not have patentable weight. Furthermore, the block-chain leger is recited at a high level, such as being used as a database to store transaction 

	103 rejections
	Initially, the examiner would like to point out that the Appellant’s arguments are based on independent claim 1, dependent claims 11 and 21.
	103 rejection on claims 1-3, 5-7, 13-19, and 21 
	(a)	The Appellant argues that Hariramani does not teach or suggest any process that determine an availability of the card application or card for use in an initiated transaction based on elements of data locally maintained at Pay Network Server 503 (see pages 27-28 of the Brief). In response, first, the examiner points out that claim 1 recites an apparatus comprising a storage unit storing instructions; a communications module; and at least one processor coupled to the communications module and the storage unit, the at least one processor being configured to execute the instructions. The recited storage unit stores instructions. The claim 1 does not disclose:  determine an availability of the payment instrument for use in an initiated transaction 
    PNG
    media_image2.png
    681
    913
    media_image2.png
    Greyscale
data, card rewards program data, and user preference data (see Fig. 2 and Fig. 5A),
and may retrieve the user wallet account data from the Pay Network DB in order to determine an optimized payment card (see paragraph [0117]). Hariramani also discloses that the Pay Network server generates a wallet account query to obtain the payment instrument data from an issuer server (see paragraph [0120]). Hariramani further discloses that the Pay Network server may determine if the payment instrument’s balance is sufficient (see paragraph [0120]). Furthermore, Clark discloses a Transaction Verification and Accounting Module (TVAM) in a system and TVAM comprising a ledger locally, a regular ledger or a block-chain ledger of a blockchain, storing account balance and/or prior transaction information for 
	The Appellant, on page 28 of the Brief, also argues that Hariramani would fail to teach or suggest any apparatus configured to “access ledger data corresponding to a block-chain ledger, the ledger data comprising one or more ledger blocks, and the one or more ledger blocks trancing prior transactions involving the identified payment instrument,” and “determine, based on the accessed ledger data and on the parameter value, that the identified payment instrument is available for use in the transaction.” While the examiner agrees that Nariramani does not explicitly recite “a block-chain ledger,” Hariramani does disclose accessing ledger data corresponding to a ledger/database and determining that identified payment instrument is available for use in the transaction based on the access ledger data and on the parameter value (see Figs. 5A-5B; paragraphs [0116]-[0117]; Figs. 6A-6B; and paragraphs [0120]-[0122]). Nariramani does not disclose that the ledger/database to store the prior transactions is a block-chain ledger of a blockchain. The examiner does not rely on Nariramani but Clark to teach a block-chain ledger. Clark discloses a block-chain ledger storing the prior transactions locally (see Fig. 1 and paragraphs [0058]-[0059] of Clark). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariramani, to incorporate with the teachings of Clark, to locally and securely store the prior transaction information in a block-chain ledger. The features of the block-chain ledger, such as immutability, can enhance the system and make it more secure.


    PNG
    media_image3.png
    608
    856
    media_image3.png
    Greyscale
(b)	The Appellant, on page 29 of the Brief, asserts that Hariramani does not teach or suggest any apparatus configured to “transmit, …in response to the determination, a message confirming the availability of the identified payment instrument[,]…where in the message is transmitted to the terminal device prior to the execution of the transaction.” In response, the examiner points out that the examiner does not solely rely on Hariramani to teach recited limitations showed above. However, Hariramani does disclose generating and transmitting an authorization message to the client after the payment instrument is determined with sufficient balance and authorized (see Fig. 5B and paragraph [0119]). 
Because Hariramani does not explicitly disclose that the message is transmitted to the terminal device prior to the execution of the transaction, the examiner introduces Symonds to teach that the authorization message is transmitted to the terminal device prior to the execution of the transaction (see paragraph [0042] of Symonds). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariramani, to incorporate with the teachings of Symonds, and to send an authorization message to the terminal device prior to execution of the transaction, so that the credit card payment transaction can be initiated after POS receives the authorization message. 




    PNG
    media_image4.png
    900
    718
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    907
    713
    media_image5.png
    Greyscale




(c)	The Appellant asserts that Clark fails to teach or suggest that received “data” includes “first cryptographic data associated with the terminal device,” as required by independent claim 1. The Appellant further contends that Chen and Beelen, taken alone or in any allegedly proper combination with Hariramani, Symonds, or Clark, fail to cure any of collective deficiencies of Hariramani, Symonds, and Clark, and the Office makes no assertions that these additional references do so (see page 31 of the Brief). In response, the examiner points out that Clark does teach receiving data including cryptographic data associated with the transaction parties. The examiner relies on Chen to disclose a device sending first cryptographic data (i.e., a device key) associated with the device to another device for authentication (see paragraph [0068]), and the other device authenticating the device by comparing the received key with the stored key (see paragraph [0070]). Hariramani discloses an apparatus receiving data associated with a transaction initiated at the terminal device (see Fig. 5A and paragraphs [0113]-[0116]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariramani and Clark, to incorporate with the teachings of Chen, to transmit the cryptographic data associated with the terminal device, and to validate the identity of the terminal device 

(d)	The Appellant argues that the Office has neither properly determined the scope and content of the prior art, nor properly ascertained the difference between the claimed subject matter and the prior art, and that the Office has pointed out nothing in the prior art that would motivate one of skill in the art to modify the teachings of the prior art to achieve the claimed combination (see pages 31-32 of the Brief). The examiner respectfully disagrees.
Hariramani discloses an apparatus (i.e., a Pay Network server) receiving data associated with a transaction initiated at a terminal device (see Fig. 5A and paragraphs [0113]-[0116]); identifying a payment instrument based on parameter value and on preference data identifying one or more transaction preferences (see Figs. 2-3; Fig. 5A; and paragraphs [0116]-[0117]); accessing data maintained within a ledger, the data tracking balance involving the identified payment instrument (see Figs. 5A-5B; paragraphs [0116]-[0117]; Figs. 6A-6B; and paragraphs [0120]-[0122]); determining that the identified payment instrument is available for use in the transaction based on the access data and on the parameter value (see Figs. 5A-5B; paragraphs [0116]-[0117]; Figs. 6A-6B; and paragraphs [0120]-[0122]); transmitting to the terminal device a message confirming the availability of the identified payment instrument (see Figs. 5A-5B and paragraphs [0116]-[0119]); and executing the transaction in accordance with the 
Clark discloses a Transaction Verification and Accounting Module (TVAM) in a system and TVAM comprising a ledger locally, a regular ledger or a block-chain ledger, storing account balance and/or prior transaction information for checking available funds for the account that is paying a transaction (see Fig. 1; paragraphs [0047]-[0048]; and paragraphs [0058]-[0059]).
Symonds discloses transmitting an authorization message to the terminal device prior to the execution of the transaction (see paragraph [0042]).
Chen discloses authenticating a device by comparing the received device key with the stored device key (see paragraphs [0068] and [0070]).
Beelen discloses verifying a POS ID and processing the transaction in response to the validation of the identity of the terminal device (see paragraphs [0159]-[0163]).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Clark with Hariramani for the purpose of locally and securely storing and maintaining the prior transactions in a block-chain ledger (see paragraphs [0058]-[0059] of Clark). The features of the block-
In response to the Appellant’s further argument that the Office sole rationale for combining the teachings of recited Hariramani, Symonds, Clark, Chen and Beelen upon conclusory statements (see page 33 of the Brief), the examiner points out that one of the well-known features of the block-chain ledger is making the stored data more secure. To validate the identity of a device based on the received cryptographic data 

(e)	The Appellant argues that the Office appears to rely on the Appellant’s specification as a “roadmap” to selectively abstract bits and pieces of five separate references, while ignoring the above-identified significant differences between the cited references (see page 33 of the Brief). The examiner would like to emphasize that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982,18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, in response to the Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see page 34 of the Brief), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In this case, as discussed above on section (d), Hariramani, Symonds, Clark, and Beelen are in the same field of approving/processing a transaction, and Chen discloses identifying a device by cryptographic data, such as the device key. It would 

	(f)	In response to the Appellant’s arguments on dependent claim 21 (see page 35 of the Brief), the examiner would like to emphasize that claim 1 discloses an apparatus. Claim 21, which depends on claim 1, recites “the one or more computing systems are configured to record the transaction data within an additional ledger block of the block-chain ledger.” The one or more computing systems recited in the limitation are out of the scope of the claimed apparatus and do not have patentable weight. Furthermore, Hariramani discloses transmitting transaction data to one or more computing systems, and the transaction data includes the parameter value and an identifier of the payment instrument (see Figs. 5A-5B; paragraphs [0113]-[0117]; and Fig. 6B). Clark discloses a block-chain ledger storing transactions in a block (see paragraph [0058]).

103 rejection on claims 8-12 and 20
(g)	In response to the Appellant’s arguments on dependent claim 11 (see page 37 of the Brief), the examiner would like to emphasize that claim 1 discloses an apparatus. Claim 11, which depends on claims 1 and 10, recites “the computing system being configured to generate an updated version of the block-chain ledger that includes the additional ledger data.” The computing system recited in the limitation is out of the scope of the claimed apparatus and does not have patentable weight. Davis discloses processing a transaction between payer, payee, payment network, issuer, blockchain 

Conclusion
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.